     6:19-cv-00097-SPS Document 21 Filed in ED/OK on 09/30/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

SERENA LOUISE HOLDEN,                      )
                                           )
                     Plaintiff,            )
       v.                                  )      Case No. CIV-19-97-SPS
                                           )
COMMISSIONER of the Social                 )
Security Administration,                   )
                                           )
                     Defendant.            )

                                      JUDGMENT

       In accordance with the Opinion and Order [Docket No. 20] entered

contemporaneously herewith, the Court hereby renders judgment in favor of the Defendant

and against the Plaintiff pursuant to Fed. R. Civ. P. 58(a).

       IT IS SO ORDERED this 30th day of September, 2020.



                                    ____________________________________
                                    STEVEN P. SHREDER
                                    UNITED STATES MAGISTRATE JUDGE
